Citation Nr: 1242497	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-30 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 17 to September 21, 1979, and from May 30 to June 13, 1980.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for schizophrenia.  

In a December 2011 decision, the Board determined that reconsideration of the appellant's claim was warranted based on the receipt of relevant official service department records that had existed but not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c) (2012).  The Board remanded the underlying claim to the RO for additional evidentiary development.  

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Here, the Board notes that in connection with his appeal, the appellant requested and was scheduled for a Board videoconference hearing, to be held in February 2011.  Although he was duly notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  As the appellant was advised in a December 2010 letter, pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Absent further communication from the appellant on this matter, the Board will proceed with consideration of the appeal based on the evidence of record.



REMAND

The appellant seeks service connection for schizophrenia.  He contends that his current schizophrenia was incurred in or aggravated by service.

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

To establish service connection, the evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir.2004); see also Gilbert v. Shinseki, No. 11-2355 (U.S. Vet. App. Oct. 24, 2012).  

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumption of soundness.  Under that statutory presumption, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2002).  

In this case, the record on appeal includes private clinical records showing that in June 1979, approximately two months prior to his first period of active service, the appellant was referred for a complete psychological evaluation to determine the extent of his psychotic thought processes.  It was noted that he had been experiencing some extensive psychotic behavioral patterns and thinking disturbances.  The impression was acute schizophrenic episode with paranoid features.  The examiner concluded that hospitalization was necessary and further recommended consideration of a conservatorship.  Subsequent clinical records note that the appellant was seen in psychotherapy for a brief period before dropping out of contact.  

On August 16, 1979, the appellant underwent a naval enlistment medical examination.  In connection with the examination, he completed a report of medical history on which he denied having or ever having had nervous trouble of any sort, including frequent trouble sleeping, depression, excessive worry, loss of memory or amnesia.  He also denied ever having been treated for a mental condition.  On clinical evaluation, psychiatric evaluation was normal.  

In-service treatment records show that in late August 1983, within a few days of beginning boot camp, the appellant was referred for psychological evaluation for inappropriate behavior and a suspected unstableness of personality.  The initial impression was immature personality.  

On September 7, 1979, after evaluation in the mental health clinic, the appellant was hospitalized as an psychiatric inpatient.  It was noted that he had a history of psychiatric treatment approximately six months prior to active duty.  The appellant also reported that for the last several years, he had had difficulty getting sleep and felt as if someone was trying to control his mind.  He expressed his wish to leave the Navy, stating that he could not handle the pressure.  Mental status examination revealed spontaneous but incoherent and irrelevant speech, with some evidence of delusional and paranoid thinking.  He related racing thoughts, an anxious mood, and a labile and inappropriate affect.  He had poor insight and impaired social judgment.  The diagnosis was schizophrenia, paranoid type, existed prior to entry, nonservice-aggravated.  

A Medical Board Report, dated September 18, 1979, shows that the Board concluded that the appellant had failed to report his psychiatric disability at the time of enlistment and had not been qualified for enlistment due to schizophrenia, paranoid type, which had existed prior to entry.  The Board concluded that the appellant's enlistment had therefore been in error.  

The subsequent clinical record documents a long history of continued psychiatric symptomatology requiring treatment, both inpatient and outpatient.  Diagnoses include paranoid schizophrenia and substance abuse disorders.  The Board notes that records corresponding to the appellant's second period of active duty similarly document a negative enlistment examination and a discharge fourteen days later for failing to meet the procurement medical fitness standards.  

In connection with his current claim of service connection for schizophrenia, in January 2012, the appellant underwent VA psychiatric examination.  After examining the appellant and reviewing the claims folder, the examiner diagnosed him as having schizophrenia, disorganized type.  The examiner noted that the appellant had a long history of schizophrenia since the age of 18, complicated by a history of alcohol and drug abuse.  The examiner concluded that the appellant's schizophrenia clearly and unmistakably preexisted his entry into service in August 1979.  She noted that the appellant had been hospitalized in service due to an increase in the severity of his symptoms.  She explained that "[a] normal course of schizophrenia is waxing and waning symptoms as well as having hospitalizations and an increase in symptoms which is usually due to natural progress rather than it being worsened by being in the military."  The examiner further noted that it did not appear that the appellant's preexisting schizophrenia had increased in severity during his second period of active duty.  

After reviewing the evidence of record in light of the applicable legal criteria, the Board finds that additional evidentiary development is necessary.  In this case, despite the clinical evidence of psychiatric symptomatology prior to the appellant's first period of active duty, absent a notation at the time of his August 1969 or May 1980 enlistment examinations, the presumption of sound condition attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").  

In cases such as this, where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that:  "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004) (emphasis added).

The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.  In this case, given the applicable legal standards, the Board finds that another medical opinion is necessary in order to clarify the question of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination to determine the etiology of his current schizophrenia.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should be asked to provide an opinion as to the following: 

a.  On the basis of all the evidence of record pertaining to any manifestations of the appellant's schizophrenia prior to, during, and subsequent to service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the appellant had schizophrenia prior to his entry onto active duty in August 1979 and May 1980?

b.  If so, on the basis of all the evidence of record pertaining to the manifestations of the appellant's schizophrenia prior to, during, and subsequent to service, is it clear and unmistakable that the appellant's preexisting schizophrenia either (1) underwent no increase in disability during either period of service, or (2) that any increase in disability during either period of service was due to the natural progression of the condition?

c.  Is it as least as likely as not that any current schizophrenia identified on examination is causally related to any incident of the appellant's service or to aggravation of any preservice schizophrenia during service?

A complete rationale for all opinions must be provided.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record. If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


